DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 November 2021, in which claims 19, 27, 34, and 39 were amended, claim 42 was canceled, and claim 43 was added, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22, 32, 37, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear if “an inclined steering axis” set forth in claims 22, 32, and 37 is the same feature as the steering axis previously claimed in claims 19, 27, and 34, respectively.  As best understood, there is only one steering axis, and accordingly Examiner suggests rephrasing claims wherein the steering axis is an inclined steering axis--, or something similar.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 19, 22, 24, 34, 37, and 38 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Delaney et al. (US 3,713,502).  Delaney et al. discloses a personal mobility vehicle (#1) comprising:
a frame (#2) comprising a front portion and a rear portion (figure 3), the rear portion comprising a first leg and a second leg (including tubular frame members #18, 19, left and right axles #43), each of the first and second legs extending outward from a longitudinal axis of the personal mobility vehicle (figures 4, 5);
a seat (#8) connected with the frame (#2), wherein the seat is adjacent to or above an intersection of the first and second legs (above an intersection of first and second legs; figures 3, 4);
a front wheel (#4) rotatable about a steering axis with respect to the frame (#2; has the ability to so perform; figure 1-3);
a first rear wheel (#12) connected with the first leg (#18, 43) and a second rear wheel (#13) connected with the second leg (#19, 43), each of the first and second rear wheels configured to rotate (has the ability to so perform; column 3, lines 35-36);

a front fork (#5) connected with the frame (#2) and the front wheel (#4; figures 1-3);
a power source (batteries #28);
a motor (#31) operably connected with the power source (#28; figures 3-6);
wherein the front wheel (#4) is rotatable about an inclined steering axis (has the ability to so perform; figure 1-3);
wherein the front fork (#5) comprises a first inclined support on a first lateral side of the front wheel (#4) and a second inclined support on a second lateral side of the front wheel (figures 1-3);
wherein a portion of the seat (#8) is disposed at the same height as or above a portion of the front wheel (above a portion of the front wheel; figures 1-3).

Claim(s) 27-30, 32, and 43 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Watkins (US 5,628,379).  Watkins discloses a personal mobility vehicle (#10) comprising:
a frame (#30) comprising a front portion and a rear portion (figure 1, 2), the rear portion comprising a first leg (arm #14 on one side) and a second leg (arm #14 on opposite side), each of the first and second legs extending outward from a longitudinal axis of the personal mobility vehicle (figures 1-3, 9);
a seat (#34) connected with the frame (#30), wherein the seat comprises a raised portion (entirety of seat is raised above lower portion of frame, and seatback is raised with respect to seat bottom; figure 2);
a front wheel (#16) rotatable about a steering axis (has the ability to so perform; figures 1, 2, 4);
a first rear wheel (#12 on one side) connected with the first leg (arm #14 on one side) and a second rear wheel (#12 on opposite side) connected with the second leg (arm #14 on opposite side), 
a front fork (#20) connected with the frame (#30) and the front wheel (#16; figures 1, 2, 4);
a foot support (#120) connected to the frame (#30), the foot support comprising a pair of substantially coaxial foot rests (opposite sides of #120 extending in cantilevered manner from foot pedal lever #122) extending laterally outward on opposite sides of the personal mobility vehicle from respective cantilevered connection points (figures 1, 11);
a power source (battery; column 8, lines 1-33; claim 41);
a motor (#24; figure 2) operably connected with the power source (battery; column 8, lines 1-33; claim 41);
wherein the raised portion (entirety of seat is raised above lower portion of frame, and seatback is raised with respect to seat bottom) of the seat (#34) is disposed at a midpoint of a lateral width of the seat (figures 1, 2, 9);
wherein the raised portion (entirety of seat is raised above lower portion of frame, and seatback is raised with respect to seat bottom) of the seat (#34) is disposed along the longitudinal axis of the vehicle (#10; figures 1, 2, 9);
wherein the raised portion (entirety of seat is raised above lower portion of frame) of the seat (#34) is disposed at a front end of the seat (figure 2);
wherein the front wheel (#16) is rotatable about an inclined steering axis (has the ability to so perform; figures 1, 2, 4);
wherein the front fork (#20) is rotatable about the inclined steering axis to rotate the front wheel (#16; has the ability to so perform; figure 4), and wherein at least a portion of the foot support (#120) is located rearward of at least a portion of the rotatable front fork (figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-26 and 34-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Calvin et al. (US D593,910) in view of Kermani (US 7,823,675), further in view of Black (US 3,909,043).  Calvin et al. discloses a personal mobility vehicle (figures 1-7; while the relied upon design patent does not have reference characters in the drawings, the personal mobility vehicle is similar enough to the present application to discern the correlated features) comprising:
a frame comprising a front portion and a rear portion (figures 1-7), the rear portion comprising a first leg (right side of rear frame member connected with right rear caster wheel) and a second leg (left side of rear frame member connected with left rear caster wheel), each of the first and second legs extending outward from a longitudinal axis of the personal mobility vehicle (figures 2, 3, 5);
a seat connected with the frame (figures 1-7), wherein the seat is adjacent to or above an intersection of the first and second legs (adjacent to and above intersection of right and left sides of rear frame member; figures 1-7);
a front wheel (figures 1-7) rotatable about a steering axis with respect to the frame (has the ability to so perform, such as by use of handlebars);
a first rear wheel (right rear caster wheel) connected with the first leg (right side of rear frame member) and a second rear wheel (left rear caster wheel) connected with the second leg (left side of rear frame member), each of the first and second rear wheels configured to rotate (has the ability to so perform, since they are caster wheels);

wherein the seat comprises a raised portion and a recess (located at front central portion of seat; figures 1, 3, 4, 6, 7), the raised portion being disposed at a midpoint of a lateral width of the seat, wherein a portion of the frame is received in the recess;
wherein a diameter of the front wheel is larger than a diameter of each of the first and second rear wheels (figures 1-7);
wherein the front wheel is rotatable about an inclined steering axis (has the ability to so perform, per the inclined axis of fork and handlebars; figures 1, 4, 7);
further comprising a handlebar connected with the front fork, wherein at least a portion of each of the first and second rear wheels is positioned laterally inside a footprint of the handlebar when the vehicle is traveling in a straight line (figures 2, 3, 5, 6);
wherein the front fork comprises a first inclined support on a first lateral side of the front wheel and a second inclined support on a second lateral side of the front wheel (figures 1-7);
wherein a portion of the seat is disposed at the same height as or above a portion of the front wheel (figures 4, 7).
Calvin et al. does not disclose a power source or motor. Kermani teaches a personal mobility vehicle (#10), as set forth above, comprising a power source (battery housing #30) and a motor (#22) operably connected with the power source (column 5, line 57-column 6, line 18), wherein the motor is positioned between the first and second inclined supports (right and left sides of fork #20; figures 1-3b), and wherein the motor is configured to provide rotational force to the front wheel (#24; has the ability to so perform; column 4, lines 44-54). It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the power source and motor as taught by Kermani to improve the personal mobility vehicle of Calvin et al., for the predictable result of powering the vehicle, thus increasing the speed at which the vehicle may travel.
.

Response to Arguments
Applicant's arguments filed 18 November 2021 have been fully considered but they are not persuasive. 
In regards to pages 6-7 and Delaney et al. (US 3,713,502), the amendment of independent claim 27 reads over Delaney et al., and Delaney et al. now reads on amended independents claims 19 and 34, as set forth above.
In regards to pages 8-9 and Black (US 3,909,043), Examiner has relied upon Black to teach adding a foot support (#47) to a frame of a personal mobility vehicle (#10) when the vehicle is modified from a manual propelled vehicle with pedals (#38, 39) to a power driven vehicle without pedals (figure 3; column 3, lines 24-26).  Black is not relied upon to teach a front wheel that is rotatable about a steering axis, as this feature is already disclosed by Calvin et al. (US D593,910).

Allowable Subject Matter
Claims 39-41 are allowed.
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Falkiner (US 7,537,076) discloses a personal mobility vehicle comprising foot rests extending in a cantilevered manner from the vehicle frame.  Falkiner (US 7,631,715) discloses a personal mobility vehicle comprising foot rests fixed relative to the vehicle frame.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614